Case: 21-1712    Document: 57     Page: 1   Filed: 02/23/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 OPTICURRENT, LLC,
                   Plaintiff-Appellee

                             v.

            POWER INTEGRATIONS, INC.,
                Defendant-Appellant

                MOUSER ELECTRONICS,
                       Defendant
                 ______________________

                        2021-1712
                  ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 3:17-cv-03597-EMC,
 Judge Edward M. Chen.
                  ______________________

                Decided: February 23, 2022
                 ______________________

    DAVE R. GUNTER, Friedman, Suder & Cooke, Fort
 Worth, TX, argued for plaintiff-appellee. Also represented
 by JONATHAN TAD SUDER; ROBERT GREENSPOON, Dunlap
 Bennett & Ludwig PLLC, Chicago, IL.

     FRANK SCHERKENBACH, Fish & Richardson, PC, Bos-
 ton, MA, argued for defendant-appellant. Also represented
Case: 21-1712     Document: 57      Page: 2   Filed: 02/23/2022




 2              OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.



 by MICHAEL R. HEADLEY, HOWARD G. POLLACK, Redwood
 City, CA; JOHN WINSTON THORNBURGH, San Diego, CA.
                 ______________________

     Before DYK, O’MALLEY, and HUGHES, Circuit Judges.
     Opinion for the court filed by Circuit Judge HUGHES.
 Opinion concurring-in-part and dissenting-in-part filed by
                   Circuit Judge DYK.
 HUGHES, Circuit Judge.
      Opticurrent, LLC brought suit against Power Integra-
 tions, Inc., alleging infringement of claim 1 of U.S. Patent
 No. 6,958,623. Following a jury trial, the district court en-
 tered final judgment against Power Integrations. Power In-
 tegrations then challenged the patent’s validity, seeking
 reexamination before the United States Patent and Trade-
 mark Office, and Opticurrent successfully overcame the
 challenge. Power Integrations contended that Opticurrent
 set forth arguments limiting the scope of its claimed matter
 such that, under the claim’s narrower meaning disclosed
 during reexamination, Power Integrations’s accused prod-
 ucts no longer infringe the ’623 patent. Premised on this
 contention, Power Integrations moved for relief from judg-
 ment pursuant to Federal Rule of Civil Procedure 60(b)(2),
 (3), (5), and (6). But the district court disagreed with Power
 Integrations’s characterization of Opticurrent’s reexami-
 nation arguments and instead found the validity argu-
 ments Opticurrent made during reexamination consistent
 with its infringement arguments presented at trial. The
 district court denied the motion.
     Taking issue with the district court’s interpretation of
 Opticurrent’s reexamination arguments, Power Integra-
 tions appeals the district court’s Rule 60(b) denial. We af-
 firm.
Case: 21-1712    Document: 57      Page: 3    Filed: 02/23/2022




 OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.             3



                               I
                               A
     Opticurrent is the owner of the ’623 patent, which
 teaches:
    [a] noninverting transistor switch having only
    three terminals, said terminals being a first termi-
    nal, a second terminal and a third terminal, said
    noninverting transistor switch comprising:
        (a) a transistor connected to the second and
        third terminals, said transistor having an
        on switching state in which current is able
        [to] pass between the second and third ter-
        minals and an off switching state in which
        current is interrupted from passing be-
        tween the second and third terminals,
        (b) a voltage stabilizer connected to the sec-
        ond and third terminals, and
        (c) a complementary metal oxide semicon-
        ductor (CMOS) inverter connected to the
        first terminal, the second terminal, said
        transistor and said voltage stabilizer, said
        CMOS inverter interrupting the passing of
        current between said voltage stabilizer and
        the second terminal when said transistor is
        in its off switching state.
 ’623 patent, 14:52–15:2.
     The ’623 switch claims an improvement over the three
 terminal noninverting transistor switch taught by U.S. Pa-
 tent No. 5,134,323 (the ’323 switch). See ’623 patent,
 2:13–20, 7:45–58. The ’323 switch is one type of transistor
 switch “well-known [in the art] and widely used in com-
 merce.” Id. 4:13–18, 4:62–63. This switch is itself an im-
 provement over a four terminal transistor, which is not
 “capable of deriving its operating power from its own
Case: 21-1712     Document: 57      Page: 4   Filed: 02/23/2022




 4              OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.



 output terminal” like the ’323 switch and must instead
 source its operating power from “an additional terminal
 connected to [a] power supply.” Appx420–21; see also
 ’323 patent, 2:16–29. Although the ’323 switch is a notable
 improvement over a four terminal transistor, Opticurrent
 discovered that the ’323 switch “experiences a considerable
 amount of [undesirable] current leakage” between its third
 (drain) terminal and its second (ground) terminal (collec-
 tively, the output terminals) when a high voltage is applied
 to the switch. ’623 patent, 4:67–5:10, 5:29–36. To solve this
 problem, Opticurrent replaced the ’323 switch’s bipolar
 junction transistor with a CMOS inverter. Opticurrent im-
 plemented the CMOS inverter in an unconventional man-
 ner, attaching the PMOS transistor, or “the ‘top’ half of a
 CMOS inverter,” Appx427, to the switch’s depletion mode
 transistor as opposed to a “positive voltage supply.”
 ’623 patent, 6:1–17, 6:26–29, 14:64–15:2; see also
 Appx420–21. Opticurrent also shifted down the connection
 to the gate of the output transistor from the depletion mode
 transistor to the PMOS transistor. ’623 patent, 5:59–61,
 6:1–17, 6:26–29, 6:46–50.
       These novel circuit alterations turned the depletion
 mode transistor into “a low input current voltage stabi-
 lizer” that “is dedicated primarily to supply[ing] the voltage
 . . . passed from” the third terminal to the CMOS inverter.
 Id. 6:37–42. And this resulted in “a significantly lower
 amount of current leakage between” the two output termi-
 nals. Id. 7:38–58.
                               B
     On April 1, 2016, Opticurrent filed suit against Power
 Integrations, alleging infringement of claim 1 of the
 ’623 patent. The parties primarily disputed whether the ac-
 cused products qualify as three terminal switches, with the
 trial “focused in large part on whether [Power Integra-
 tions’s] accused product[s] [were] in fact connected to a
 ‘power supply.’” Appx2; see also Appellant’s Br. 26
Case: 21-1712     Document: 57      Page: 5    Filed: 02/23/2022




 OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.               5



 (admitting the same). Power Integrations asserted that
 there was no infringement because “its accused products
 cannot be used unless the fourth pin is attached to an ex-
 ternal capacitor that is necessary to supply power to the
 chip.” Appx92. In other words, Power Integrations claimed
 that the external bypass capacitor attached to the switch’s
 internal supply voltage node is a power supply connected
 to a fourth terminal, with the power supply being neces-
 sary for the operation of the accused products.
     Opticurrent countered that the capacitor neither con-
 nects to a fourth terminal nor supplies power to the circuit.
 Rather, it asserted that the capacitor simply helps regulate
 the stabilized voltage. Opticurrent’s technical expert, Dr.
 Regan Zane, testified that the bypass capacitor is “con-
 nected at the output of the voltage stabilizer, and only to
 the voltage stabilizer,” “[w]hich is an internal node.”
 Appx1052–53. Having only a connection “to the output of
 the voltage stabilizer,” Dr. Zane opined that the capacitor
 simply “help[s] stabilize that voltage, the output of the reg-
 ulation.” Appx1053. And utilizing Power Integrations’s
 schematics and data sheets with illustrations of the ac-
 cused products, Dr. Zane conveyed how the accused prod-
 ucts derive their power from the third terminal (drain pin)
 through the voltage stabilizer and supply this power (volt-
 age) to the CMOS inverter. See Appx780–81, 1046–64.
     After a four-day trial, the jury rendered its verdict find-
 ing that the accused products infringed, both literally and
 under the doctrine of equivalents, apparently agreeing
 with Opticurrent’s infringement arguments. The district
 court entered final judgment consistent with the jury’s ver-
 dict, ordering Power Integrations to pay $1.2 million in
 damages for direct infringement occurring through
 March 31, 2018 and “an ongoing royalty of 3.5% of reve-
 nues for ongoing sales made by [Power Integrations] di-
 rectly into the United States of the infringing products.”
 Appx11–12.
Case: 21-1712     Document: 57      Page: 6   Filed: 02/23/2022




 6              OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.



                               C
     Two months after trial, Power Integrations requested
 ex parte reexamination of the ’623 patent, contending that
 claim 1 was rendered obvious by the ’323 patent in combi-
 nation with U.S. Patent No. 5,304,867 (Morris) or U.S. Pa-
 tent No. 4,471,242 (Noufer). Its request was granted and
 led the PTO to issue an office action on November 1, 2019,
 finding the challenged claim obvious in view of the same.
 The Examiner determined that the ’323 switch includes a
 voltage stabilizer since (1) the ’323 switch contains a deple-
 tion mode transistor; (2) its depletion mode transistor is in-
 terchangeable with the depletion mode transistor in the
 ’623 switch; (3) the depletion mode transistor in the
 ’623 switch acts as a voltage stabilizer; and thus (4) the de-
 pletion mode transistor in the ’323 switch must also be able
 to perform as a voltage stabilizer. Appx326–27. The Exam-
 iner accordingly found that the ’323 patent discloses every
 limitation of the ’623 patent’s challenged claim, except the
 CMOS inverter. But the Examiner concluded that it would
 have been obvious to one of ordinary skill in the art to sub-
 stitute the single transistor used in the ’323 switch with a
 CMOS inverter because the inverters are functionally
 equivalent and it would have been obvious to a POSA to
 substitute “one well known inverter for another.” Appx327.
      In response, Opticurrent challenged the Examiner’s
 determination that the ’323 patent discloses a voltage sta-
 bilizer. Opticurrent explained that the Examiner’s deter-
 mination was erroneously premised on “the similarity of a
 component”—the depletion mode transistor—“without re-
 gard to how that component changes behavior” when con-
 nected to switches having different circuit configurations.
 Appx383. Opticurrent also challenged the Examiner’s ob-
 viousness determination. It asserted that a POSA would
 not have been motivated to combine a CMOS inverter with
 the ’323 switch because the voltage derived at the source
 node of the ’323 switch’s depletion mode transistor “toggles
 between 0.2 V and 0.7 V,” which “is nowhere near within
Case: 21-1712    Document: 57      Page: 7    Filed: 02/23/2022




 OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.             7



 the acceptable range or behavior of a power supply voltage
 VDD for traditional use of a CMOS inverter at that node.”
 Appx425–26 (explaining that “the CMOS inverter will not
 operate properly with a power supply voltage VDD below
 +3.0 V”); see also Appx391 (“[T]he existing configuration of
 [the ’323 switch] had nowhere to place a CMOS inverter,
 based on perceptions of persons of skill in the art.”).
     Opticurrent explained that “[i]t was the inventor’s con-
 tribution (with the ’623 [p]atent) to recognize that chang-
 ing several things about the [’323 switch]”—i.e., (1) adding
 PMOS transistor 121, which formed new node 141 “that is
 essential in forming the voltage stabilizer and eliminating
 current leakage”; and (2) “moving down the junction that
 drives the power transistor so that it is no longer coming
 from the source of a depletion mode [transistor]”—“could
 allow inclusion of [a] CMOS” inverter. Appx392. And by
 virtue of these circuit alterations, the depletion mode tran-
 sistor changes its function radically from acting as a cur-
 rent source to operating as a voltage stabilizer. Appx384,
 437; see also Appx392 (“Whereas the depletion mode ele-
 ment of the ’323 [p]atent acts as a current source, the de-
 pletion mode element of the ’623 [p]atent acts as a voltage
 stabilizer. This happened because using a CMOS as config-
 ured and claimed, instead of a bipolar junction transistor,
 changed the behavior of the previous circuit components.”).
 Thus, it is the “combined impact on the operation of the
 circuit”—following from the CMOS inverter’s creation of
 and connection to a voltage stabilizer—that “represents a
 significant innovative step over prior three terminal de-
 signs.” Appx428. According to Opticurrent, this innovative
 step is conveyed through claim 1’s limitations, which “re-
 cite[] that the CMOS [inverter] is connected to four things”
 including the voltage stabilizer, but “none of which is the
 power rail (the conventional way).” Appx390.
     The Examiner found Opticurrent’s arguments persua-
 sive and issued its decision confirming the patentability of
 the challenged claim on February 12, 2020.
Case: 21-1712     Document: 57      Page: 8   Filed: 02/23/2022




 8              OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.



                               D
      On June 25, 2020, Power Integrations moved to set
 aside the district court’s final judgment pursuant to
 Rule 60(b). Power Integrations asserted that Opticurrent
 failed to disclose its understanding of its claim scope, i.e.,
 the meaning of “unconventional” use of CMOS, during liti-
 gation “and in fact relied upon the opposite to obtain an in-
 fringement verdict.” Appx144, 148. Power Integrations
 claimed that “the CMOS inverter is ‘conventionally’ at-
 tached to the power rail VDD” in the accused products, “just
 like the prior art that Opticurrent distinguished during
 reexam.” Appx144. This, according to Power Integrations,
 represents newly discovered evidence and entitles it to re-
 lief under Rule 60(b)(2). Power Integrations characterized
 Opticurrent’s disclosure as “nothing short of fraudulent,”
 and claimed that its requested relief could therefore also be
 granted under Rule 60(b)(3). Appx155. Power Integrations
 further asserted that it was entitled to relief under
 Rule 60(b)(5) because “requiring the ongoing payment of
 royalties is no longer equitable given how Opticurrent has
 undermined the very basis for the infringement verdict
 that it obtained.” Appx155. Lastly, Power Integrations
 claimed “extraordinary circumstances” exist that warrant
 Power Integrations’s relief from judgment under
 Rule 60(b)(6). Appx156.
     The district court disagreed with Power Integrations,
 finding that Opticurrent’s representations at trial and dur-
 ing reexamination were consistent. The court pointed out
 that Opticurrent’s representations “must be read in con-
 text.” Appx5. Doing so, the court determined that “Opticur-
 rent ha[d] consistently argued that the ’623 patent was
 inventive because it was a three-terminal switch that did
 not require the CMOS inverter to be powered by a direct
 connection to a positive supply voltage such as that pro-
 vided by an external power supply.” Appx5–6.
Case: 21-1712     Document: 57      Page: 9   Filed: 02/23/2022




 OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.              9



     The district court described the “core of Opticurrent’s
 argument” during reexamination to be “that the design of
 the ’623 [switch] changed the function and operation of the
 ’323 [switch]”—first, by converting the depletion mode
 transistor from a current source to a voltage stabilizer and,
 second, by explaining that a POSA would not have been
 motivated to combine a CMOS inverter and the ’323 switch
 since the switch’s power supply voltage is insufficient to
 power a CMOS inverter. Appx7–8. That is, “[t]he absence
 of a connection to a positive voltage supply ha[d] been cen-
 tral to Opticurrent’s position both at trial and before the
 PTO.” Appx6. Because the district court found Opticur-
 rent’s statements consistent at trial and during reexami-
 nation, it denied Power Integrations’s Rule 60(b) motion.
     Power Integrations timely appealed. We have jurisdic-
 tion under 28 U.S.C. § 1292(a)(1) and (c)(1).
                               II
     Power Integrations appeals the district court’s decision
 denying its Rule 60(b) motion. We generally “defer to the
 law of the regional circuit” in which the district court sits,
 here the Ninth Circuit, because that rule is procedural in
 nature and “unrelated to patent law issues.” Fiskars, Inc.
 v. Hunt Mfg. Co., 279 F.3d 1378, 1381 (Fed. Cir. 2002). The
 Ninth Circuit reviews a district court’s Rule 60(b) ruling for
 abuse of discretion, Casey v. Albertson’s Inc., 362 F.3d
 1254, 1257 (9th Cir. 2004), which occurs when its decision
 rests on an error of law or its “application of the law to the
 facts was ‘illogical, implausible, or without support in in-
 ferences that may be drawn from the facts in the record,’”
 Cardpool, Inc. v. Plastic Jungle, Inc., 817 F.3d 1316, 1321
 (Fed. Cir. 2016) (citation omitted).
     Power Integrations challenges the district court’s
 Rule 60(b) denial, contending that the court’s “dispositive
 error” was its interpretation of Opticurrent’s arguments
 made to overcome a rejection during reexamination. Appel-
 lant’s Br. 23, 26. According to Power Integrations,
Case: 21-1712    Document: 57      Page: 10     Filed: 02/23/2022




 10             OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.



 “Opticurrent obtained its infringement verdict by offering
 evidence that [Power Integrations’s] accused CMOS in-
 verter is connected to a Vdd power rail,” but it then pre-
 served the validity of the asserted claim on reexamination
 by disclaiming the very same connection. Id. at 23. Thus,
 in Power Integrations’s view, Opticurrent advocated a nar-
 row claim scope during reexamination that is directly at
 odds with what it represented to the jury and district court
 at trial in order to secure judgment in its favor. As a result,
 Power Integrations asserts, these inconsistent arguments
 entitle it to relief under Rule 60(b). Power Integrations also
 asserts that Opticurrent’s “clear disclaimer necessitates
 new claim construction,” thereby providing a second basis
 that “separately[] justifies relief” under Rule 60(b). Appel-
 lant’s Reply Br. 2. Power Integrations accordingly claims
 entitlement to Rule 60(b) relief “on multiple grounds—
 newly discovered evidence, misrepresentation or miscon-
 duct, changed circumstances affecting prospective relief,
 and extraordinary circumstances.” Appellant’s Br. 23.
                               A
      The doctrine of prosecution disclaimer precludes a pa-
 tentee “from recapturing through claim interpretation spe-
 cific meanings disclaimed during prosecution,” Omega
 Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir.
 2003), including “statements made in reexamination pro-
 ceedings,” Aylus Networks, Inc. v. Apple Inc., 856 F.3d
 1353, 1360 (Fed. Cir. 2017). To invoke the doctrine, the pa-
 tentee’s disavowal of claim scope must “be both clear and
 unmistakable.” Omega Eng’g, 334 F.3d at 1326. “An ambig-
 uous disclaimer” will not “limit a claim term’s ordinary
 meaning.” SanDisk Corp. v. Memorex Prods., Inc., 415 F.3d
 1278, 1287 (Fed. Cir. 2005). That is, if a reexamination “ar-
 gument is subject to more than one reasonable interpreta-
 tion, one of which is consistent with a proffered meaning of
 the disputed term,” then there is no “clear and unmistaka-
 ble” disclaimer. Id. Thus, only “[w]hen the patentee makes
 clear and unmistakable prosecution arguments limiting
Case: 21-1712    Document: 57      Page: 11    Filed: 02/23/2022




 OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.             11



 the meaning of a claim term in order to overcome a rejec-
 tion” will “the courts limit the relevant claim term to ex-
 clude the disclaimed matter.” 01 Communique Lab’y, Inc.
 v. LogMeIn, Inc., 687 F.3d 1292, 1297 (Fed. Cir. 2012) (ci-
 tation omitted).
     Here, Power Integrations asserts that “Opticurrent
 told the Examiner that the claimed invention requires ‘un-
 conventional use’ of its ‘CMOS inverter,’ such that the
 CMOS inverter is not connected to ‘the power rail.’” Appel-
 lant’s Br. 6 (quoting Appx390–91). Power Integrations con-
 tends that this representation served as a disclaimer to
 overcome the Examiner’s rejection. Power Integrations fur-
 ther argues that “what Opticurrent disclaimed . . . was not
 a fourth terminal connected externally to a power supply,
 but a CMOS inverter connected to a Vdd power rail,” where
 a “Vdd power rail” is “an internal circuit structure that pro-
 vides a known, reference voltage level for use by all the in-
 ternal elements of the chip, including the CMOS
 [inverter].” Id. at 22, 28. Said differently, Power Integra-
 tions claims that Opticurrent disclaimed a CMOS inverter
 connected to an internal component that provides a con-
 stant voltage throughout the circuit. Power Integrations’s
 articulation of this “conventional” use of a CMOS inverter,
 however, strips Opticurrent’s statements from their con-
 text, providing an incomplete and ultimately inaccurate
 characterization of this disclaimed, “conventional” way.
     Power Integrations hangs its hat on Opticurrent’s as-
 sertion that “[n]o power rail connection exists.” Id. at 38
 (quoting Appx391). Ignoring the surrounding arguments
 Opticurrent made on reexamination, Power Integrations
 would have us define “Vdd” as “an internal circuit structure
 that provides a known, reference voltage level for use by all
 the internal elements of the chip, including the CMOS [in-
 verter].” Id. at 22. But adopting Power Integrations’s pro-
 posed definition would undermine the significance that
 Opticurrent attributed to the voltage stabilizer as the par-
 ticular internal circuit structure that maintains a high
Case: 21-1712    Document: 57      Page: 12    Filed: 02/23/2022




 12             OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.



 enough voltage to power a CMOS inverter, even in a three
 terminal switch. Appx383–86, 391–92; see ’623 patent,
 6:38–42. We accordingly reject Power Integrations’s con-
 tention that the “conventional” CMOS connection dis-
 claimed by Opticurrent is “a CMOS inverter internally
 connected to a Vdd power rail.” Appellant’s Br. 23.
      Rather, context makes clear that this disclaimed, “con-
 ventional” way refers to a CMOS inverter that is connected
 to an external power supply via a fourth terminal. The un-
 conventional use of a CMOS inverter disclosed in the
 ’623 patent is the novel configuration in which a three ter-
 minal switch can now derive enough voltage from its own
 output terminal to provide the necessary operating power
 for the switch to use a CMOS inverter, instead of a bipolar
 junction transistor. Appx391–92; see also Appx411 (“That
 nontraditional and unconventional use has the CMOS in-
 verter connected in a specific way in a three terminal
 switch as required by Claim 1, but not connected to a power
 supply (VDD) via a fourth terminal (referred to in the [spec-
 ification] as ‘positive supply voltage (+V)’).” (referring to
 ’623 patent, 6:1–17)); Appx414 (“The CMOS inverter does
 not require a fourth terminal connected to VDD, as was the
 traditional use of a CMOS inverter.”)
      Power Integrations contends that Opticurrent’s dis-
 claimer “does not relate to whether the chip has a fourth
 terminal connected to a power supply.” Appellant’s Br. 29.
 But we cannot divorce the three-versus-four terminal ar-
 gument from Opticurrent’s statements about the source of
 the CMOS inverter’s operating power. Power Integra-
 tions’s strained interpretation of Opticurrent’s reexamina-
 tion arguments ignores Opticurrent’s unequivocal
 description of the circuit’s novel configuration that allows
 for successful operation of a CMOS inverter connected to a
 three terminal switch. Appx384–86, 391–93. Under a
 proper construction, we conclude that Opticurrent dis-
 claimed a CMOS inverter connected to an external power
 supply.
Case: 21-1712    Document: 57      Page: 13   Filed: 02/23/2022




 OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.            13



                               B
     Power Integrations also argues that “Opticurrent ob-
 tained its infringement verdict by offering evidence that
 [Power Integrations’s] accused CMOS inverter is connected
 to a Vdd power rail,” Appellant’s Br. 23, while preserving
 the validity of the asserted claim on reexamination by dis-
 claiming the very same connection. Pointing to the “vdd!”
 label Power Integrations uses to designate the internal
 supply voltage node in its own schematics, it contends that
 this “vdd!” node is equivalent to the “Vdd power rail” dis-
 cussed during reexamination. Once again, however, Power
 Integrations improperly strips Opticurrent’s statements
 from their context and overlooks the fact that Power Inte-
 grations’s “vdd!” label refers to the same node that Opticur-
 rent describes as a voltage stabilizer. The trial record
 makes clear that “vdd!” refers to “the internally-generated
 power supply derived from the third drain terminal.”
 Appx781.
     Moreover, Power Integrations’s own data sheets estab-
 lish that the accused products obtain power from the volt-
 age stabilizer, which “charges the bypass capacitor . . . by
 drawing a current from the voltage on the DRAIN [or third
 terminal], whenever the [depletion mode transistor] is off.”
 Appx1006. 1 The data sheets identify the bypass pin as “the
 internal supply voltage node,” with the bypass capacitor
 acting as storage for the energy that powers the device
 when MOSFET is on. Appx1006. And Power Integrations
 further touts that the accused product can “operate contin-
 uously from the current drawn from the [drain] pin.”


     1   See also Appx1005 (explaining that the drain “pin
 is the power MOSFET drain connection,” which “provides
 internal operating current for both start-up and steady-
 state operation”; explaining that the bypass pin “is the con-
 nection point for an external bypass capacitor for the inter-
 nally generated 6 V supply”).
Case: 21-1712    Document: 57      Page: 14    Filed: 02/23/2022




 14             OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.



 Appx1006. This is consistent with Opticurrent’s reexami-
 nation arguments since both describe a CMOS inverter
 connected to an internal node that supplies voltage suffi-
 cient to power the switch (through the inverter), the volt-
 age being derived from the third terminal (or drain pin)
 and passed through the voltage stabilizer.
                              C
     Power Integrations asserts that “the sole basis of the
 district court’s denial was its erroneous interpretation of
 the reexamination record, leading to the incorrect finding
 that there was no inconsistency.” Appellant’s Br. 31. Ac-
 cording to Power Integrations, “[o]nce this error is re-
 solved,” it becomes evident that Opticurrent’s arguments
 at trial and during reexamination are contradictory and
 that Opticurrent “conceal[ed] its view of the true claim
 scope from both the jury and [Power Integrations].” Id.
 at 23. Power Integrations contends that relief under
 Rule 60(b) is therefore “warranted on multiple grounds—
 newly discovered evidence, misrepresentation or miscon-
 duct, changed circumstances affecting prospective relief,
 and extraordinary circumstances.” Id.
     Under Rule 60(b), the court has discretion to “relieve a
 party . . . from a final judgment, order, or proceeding for
 the following reasons”:
      ...
      (2) newly discovered evidence that, with reasona-
      ble diligence, could not have been discovered in
      time to move for a new trial under Rule 59(b);
      (3) fraud (whether previously call intrinsic or ex-
      trinsic), misrepresentation, or misconduct by an
      opposing party;
      ...
      (5) the judgment has been satisfied, released, or
      discharged; it is based on an earlier judgment that
Case: 21-1712    Document: 57      Page: 15     Filed: 02/23/2022




 OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.             15



     has been reversed or vacated; or applying it pro-
     spectively is no longer equitable; or
     (6) any other reason that justifies relief.”
 Fed. R. Civ. P. 60(b). Because we interpret Opticurrent’s
 reexamination arguments substantially the same way that
 the district court did, we conclude that the district court
 did not abuse its discretion in denying Power Integrations’s
 request for Rule 60(b) relief.
      First, because Opticurrent’s disclaimer is already es-
 tablished by the claim language as it was construed at trial,
 the disclaimer does not constitute “new evidence.” See
 Appx981–86 (construing “a noninverting transistor switch
 having only three terminals” to mean “a noninverting tran-
 sistor switch with three terminals that does not have a
 fourth terminal,” i.e., “an external connection point,” that
 is “connected to a power supply”). Therefore, Power Inte-
 grations cannot demonstrate entitlement to relief under
 Rule 60(b)(2).
     Second, because Opticurrent’s reexamination argu-
 ments are consistent with the record evidence and infringe-
 ment arguments it presented at trial, Power Integrations
 cannot meet its burden under Rule 60(b)(3). See Casey, 362
 F.3d at 1260 (“To prevail, the moving party must prove by
 clear and convincing evidence that the verdict was ob-
 tained through fraud, misrepresentation, or other miscon-
 duct and the conduct complained of prevented the losing
 party from fully and fairly presenting the defense.” (cita-
 tion omitted)).
     Third, we find no abuse of discretion in the district
 court’s denial under Rule 60(b)(5). The Ninth Circuit re-
 quires the moving party, when seeking relief under
 Rule 60(b)(5), to show “that there has been a significant
 change in factual conditions such that it is no longer equi-
 table that the judgment have prospective application.”
 F.T.C. v. Enforma Nat. Prods., Inc., 31 F. App’x 349, 349–
Case: 21-1712    Document: 57       Page: 16    Filed: 02/23/2022




 16             OPTICURRENT, LLC    v. POWER INTEGRATIONS, INC.



 50 (9th Cir. 2002) (citing Rufo v. Inmates of Suffolk Cnty.
 Jail, 502 U.S. 367, 383–84 (1992)). Here, we see none. At
 most, Opticurrent expressly disclaimed during reexamina-
 tion what it implicitly disclaimed in the specification of the
 ’623 patent. That change alone, however, is not significant
 and has no impact on the infringing nature of Power Inte-
 grations’s accused products. Because Power Integrations
 has not shown “that there has been a significant change in
 factual conditions such that it is no longer equitable that
 the judgment have prospective application,” it cannot meet
 its burden of establishing that changed circumstances war-
 rant relief. Id.
      Finally, while “Rule 60(b)(6) does allow the district
 court to vacate its judgment based on ‘any other reason jus-
 tifying relief from the operation of the judgment,’” Lyon v.
 Agusta S.P.A., 252 F.3d 1078, 1088 (9th Cir. 2001), Power
 Integrations only claims entitlement to relief under
 clause (6) because “[t]elling the Patent Office that the as-
 serted claim excludes exactly what Opticurrent accused of
 infringement is outrageous,” Appellant’s Br. 36 (emphasis
 omitted). “The fatal flaw in [Power Integrations’s] argu-
 ment centers on the phrase ‘any other reason.’ The reason
 [Power Integrations] state[s] is not another reason at all,”
 but is instead already contained in Rule 60(b)(2) or
 Rule 60(b)(3). Lyon, 252 F.3d at 1088. “The long-standing
 rule . . . is that ‘clause (6) and the preceding clauses are
 mutually exclusive; a motion brought under clause (6)
 must be for some reason other than the five reasons pre-
 ceding it under the rule.’” Id. at 1088–89 (citation omitted).
 And describing Opticurrent’s “fraudulent infringement
 theory” as “outrageous” does not suffice. The district court
 did not abuse its discretion.
                              III
     Power Integrations has not established a cognizable
 basis to justify relief from judgment. We accordingly
Case: 21-1712    Document: 57       Page: 17   Filed: 02/23/2022




 OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.            17



 conclude that the district court did not abuse its discretion
 in denying the Rule 60(b) motion.
                         AFFIRMED
                            COSTS

 No costs.
Case: 21-1712    Document: 57     Page: 18   Filed: 02/23/2022




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                  OPTICURRENT, LLC,
                    Plaintiff-Appellee

                             v.

            POWER INTEGRATIONS, INC.,
                Defendant-Appellant

                MOUSER ELECTRONICS,
                       Defendant
                 ______________________

                        2021-1712
                  ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 3:17-cv-03597-EMC,
 Judge Edward M. Chen.
                  ______________________

 DYK, Circuit Judge, concurring-in-part and dissenting-in-
 part.
      While I agree that there is no basis for reopening the
 judgment as to past infringement through the mechanism
 of a Rule 60(b) motion, I respectfully disagree with the ma-
 jority’s holding as to prosecution disclaimer and ongoing
 royalties. In my view, Opticurrent made a “clear and un-
 mistakable” disclaimer of patent scope. Omega Eng’g, Inc.
 v. Raytek Corp., 334 F.3d 1314, 1326 (Fed. Cir. 2003). The
Case: 21-1712    Document: 57      Page: 19    Filed: 02/23/2022




 2              OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.



 ongoing royalties award to Opticurrent cannot be sus-
 tained since it is based on disclaimed claim scope.
                               I
     Here, after the district court found infringement of
 claim 1, which requires “a complementary metal oxide sem-
 iconductor (CMOS) inverter connected to the first terminal,
 the second terminal, said transistor and said voltage stabi-
 lizer,” Power Integrations (“PI”) requested ex parte reexam-
 ination with the PTO. The PTO granted PI’s request and
 adopted two grounds in initially rejecting claim 1 of the
 ’623 patent: U.S. Pat. 5,134,323 to Congdon (“the ’323 pa-
 tent”) in view of U.S. Pat. 5,304,867 to Morris (“Morris”)
 and the ’323 patent in view of U.S. Pat. 4,471,242 to Noufer
 (“Noufer”). Both the ’323 patent and the ’623 patent cover
 three-terminal switches without a fourth terminal coupled
 to an external power supply.
      During reexamination and seeking to overcome the re-
 jection, Opticurrent disclaimed the connection from a
 CMOS inverter either to any power rail (a broad dis-
 claimer) or only to a power rail “connected to an external
 power supply via a fourth terminal” (a narrow disclaimer).
 Maj. Op. 12. I think the reexamination prosecution history
 shows that the former is correct. The specification of the
 ’623 patent is clear that the invention does not include a
 connection to a power rail.
     To overcome the rejections in reexamination, Opticur-
 rent argued,
     This unconventional use of CMOS exists as claim
     limitations. Claim 1 recites that the CMOS is con-
     nected to four things, none of which is the power
     rail (the conventional way). . . . No power rail con-
     nection exists. Hence, the claims positively recite
     this unconventional use of CMOS technology.
     Undisputed evidence shows that the claimed con-
     nection was indeed an unconventional CMOS
Case: 21-1712    Document: 57     Page: 20    Filed: 02/23/2022




 OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.              3



     connection. Dr. Zane confirms this is so. The [cited
     prior art] corroborates the inventor’s description of
     the traditional and conventional way of connecting
     a CMOS, since it shows connection of the source
     terminal to the power rail, VDD. Dr. Zane provides
     numerous additional contemporaneous examples
     corroborating the traditional connection, which
     again, is to the power rail VDD or its equivalent.
     Even the cited Noufer and Morris references
     merely show a variant on this traditional and con-
     ventional way—a connection derived from VDD.
     Nothing in the record shows that a person of ordi-
     nary skill was even aware that a CMOS inverter (a
     digital circuit) could be connected in the manner
     eventually claimed in claim 1[, i.e., with connec-
     tions that did not involve a power rail].
     Beyond the ’623 Patent’s inventive contribution of
     connecting a CMOS inverter in an unconventional
     and nontraditional way, the existing configuration
     of Congdon ’323 had nowhere to place a CMOS in-
     verter, based on perceptions of persons of skill in
     the art.
 J.A. 390–91 (citations omitted) (emphases added).
     The majority concludes the disclaimer only excludes a
 CMOS inverter “connected to an external power supply via
 a fourth terminal.” Maj. Op. 12. But on its face, Opticur-
 rent’s argument disclaimed a CMOS inverter connected to
 any power rail. To be sure, the prior art in question dis-
 closes an “external power supply” connected to a fourth ter-
 minal. But the language in the disclaimer is broader, and
 we have held that the “fact that the [patent] applicant may
 have given up more than was necessary does not render
 the disclaimer ambiguous” because the focus is “on what
 the applicant said, not on whether the representation was
 necessary[.]” Uship Intell. Props., LLC v. United States,
 714 F.3d 1311, 1315 (Fed. Cir. 2013). Thus, I conclude that
Case: 21-1712     Document: 57       Page: 21    Filed: 02/23/2022




 4              OPTICURRENT, LLC     v. POWER INTEGRATIONS, INC.



 Opticurrent disclaimed any power rail connection, and
 thereby materially altered the scope of the claim.
                                II
     Despite my view as to the scope of the disclaimer, I
 would not disturb the final judgment of damages for past
 infringement. See Fresenius USA, Inc. v. Baxter Int’l, Inc.,
 721 F.3d 1330, 1340 (Fed. Cir. 2013) (“[C]ancellation of a
 patent’s claims cannot be used to reopen a final damages
 judgment.”); see also WesternGeco L.L.C. v. ION Geophysi-
 cal Corp., 913 F.3d 1067, 1071 (Fed. Cir. 2019) (“Frese-
 nius only applies where a judgment is not final. . . . [I]t does
 not allow reopening of a satisfied and unappealable final
 judgment.” (citations omitted)); Moffitt v. Garr, 66 U.S.
 273, 283 (1861) (noting money damages cannot be recov-
 ered back when a patent is surrendered because title to the
 damages depends on the judgment of the court rather than
 the patent).
     I reach a different conclusion as to ongoing royalties.
 As to ongoing royalties, there are several established prin-
 ciples that govern here:
     First, ongoing royalty orders are, for all practical pur-
 poses, similar to injunctions—both are prospective, equita-
 ble remedies. See 35 U.S.C. § 283; Edwards Lifesciences
 AG v. CoreValve, Inc., 699 F.3d 1305, 1315 (Fed. Cir. 2012);
 i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 862 (Fed.
 Cir. 2010), aff’d, 564 U.S. 91 (2011); Paice LLC v. Toyota
 Motor Corp., 504 F.3d 1293, 1313–14 nn.13–14 (Fed. Cir.
 2007).
     Second, an injunction, and hence an ongoing royalty or-
 der, cannot continue if the “legal basis” for the injunction
 ceases to exist. ePlus, Inc. v. Lawson Software, Inc., 789
 F.3d 1349, 1355–56 (Fed. Cir. 2015); see also Pennsylvania
 v. Wheeling & Belmont Bridge Co., 59 U.S. 421, 422 (1855)
 (holding that an injunction should be dissolved when the
Case: 21-1712    Document: 57      Page: 22     Filed: 02/23/2022




 OPTICURRENT, LLC   v. POWER INTEGRATIONS, INC.               5



 right forming the basis of the injunction was later modi-
 fied).
     Third, in the case of a reexamination, an existing claim
 ceases to exist if the claim is canceled or materially
 amended. Fresenius, 721 F.3d at 1340 (“[I]f the original
 claim is cancelled or amended to cure invalidity, the pa-
 tentee’s cause of action is extinguished and the suit fails.”);
 ePlus, 789 F.3d at 1356 (“[P]reviously conferred” rights in
 a patent claim “have ceased to exist” when the claim is can-
 celed through reexamination).
     Fourth, a disclaimer has the same effect as an amend-
 ment. Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 979
 (Fed. Cir. 1999) (“Arguments made during the prosecution
 of a patent application are given the same weight as claim
 amendments.”).
     Under these circumstances, the disclaimer here is ma-
 terial and has the effect of eliminating the claim. The elim-
 ination of the claim requires vacating the ongoing royalty
 order.